       Case 1:20-cv-10617-WGY Document 83-2 Filed 04/14/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO;           )
JULIO CESAR MEDEIROS NEVES; and           )
ALL THOSE SIMILARLY SITUATED,             )
                                          )
      Petitioners,                        )
                                          )   C.A. No. 20-10617-WGY
      v.                                  )
                                          )
STEVEN J. SOUZA,                          )
                                          )
      Respondent.                         )
__________________________________________)

                            DECLARATION OF NELLY FLORIANO

       I, Nelly Floriano, do hereby depose under oath and with personal knowledge, and from

information provided to me by individuals with personal knowledge, the following:

       1.   Since February of this year, I have been the Nursing Supervisor for ICE detainees at

            the Bristol County House of Corrections (“BCHOC”). In this capacity, I am

            responsible for the medical health of ICE detainees and the provision of nursing

            medical services to them. Prior to February, I was a Unit Nurse for the ICE detainees

            at BCHOC. I held that position since July of 2019. Prior to working at BCHOC, I

            was involved in long term care. I have spent the last thirteen years in health care.

       2. I received my LPN degree in 2014 from Diman Regional School of Nursing in Fall

            River, Massachusetts.

       3. I work from 8 a.m. to 4 p.m., Monday through Friday of every week. I am in the ICE

            detainee units almost every day and many times every week. I am very familiar with

            the physical layout of the units. I have also reviewed the declaration of

            Superintendent Stephen Souza. I am familiar with the recent changes to the
Case 1:20-cv-10617-WGY Document 83-2 Filed 04/14/20 Page 2 of 4



   arrangement of the bunk beds in Units A and B of the C. Carlos Carreiro Immigration

   Detention Center.

4. I am familiar with the CPS Medical Guidelines developed by Dr. Nicholas Rencricca

   and Deborah Jezard. I am also familiar with guidance from both the Centers for

   Disease Control (“CDC”) and the Massachusetts Department of Public Health

   (“DPH”) as they relate to the coronavirus pandemic. I have been trained regarding

   these guidelines at BCHOC and I have accessed both the CDC and DPH websites

   regarding COVID-19.

5. I understand that both the CDC and DPH recommend a number of practices to

   prevent or minimize the spread of COVID-19. These include, but are by no means

   limited to, practicing social distancing by keeping six feet away from other

   individuals, washing one’s hands regularly with soap and water, disinfecting common

   areas used by multiple individuals, isolating persons suspected of illness, the use of

   masks, appropriate coughing/sneezing protective steps, and other steps.

6. BCHOC, and its contracted health care provider CPS, have taken extensive steps to

   increase the safety of both staff and detainees/inmates at BCHOC regarding the

   coronavirus. These steps were outlined in Dr. Rencricca’s affidavit and I will not

   repeat them here. But I will note that we have all been working diligently, and with

   great care and attention, to minimize the risk of a COVID-19 outbreak at BCHOC.

   This is reflected in the fact that there remains no confirmed cases of COVID-19

   infection among either detainees or inmates at this time, despite the spiking of cases

   outside the prison.

7. Based upon my familiarity with the CDC and DPH guidelines and my presence in the



                                         2
     Case 1:20-cv-10617-WGY Document 83-2 Filed 04/14/20 Page 3 of 4



        detainee units every work day, I am confident that the detainee population is

        sufficiently low so as to allow adequate social distancing (separation of six feet or

        more) to be practiced in all of the detainee units. It is ultimately up to the detainees to

        exercise appropriate care, however. We cannot force the detainees to stay six feet

        away from each other every moment if they choose not to do so. But there is

        sufficient space for them to do so. I speak as someone who is in those units every

        day, and not as an outside expert who is offering a theoretical opinion about jails in

        general.

     8. I have been informed that some detainees have represented that there is insufficient

        hand soap or toilet paper to practice proper hygiene. This is simply not true. No

        detainee has complained to me or my staff about that, and we would make sure that

        BCHOC staff corrected any such deficiency immediately if it existed and we were

        made aware. I obviously cannot say that no bathroom stall has ever run out of toilet

        paper, but I am confident that this has not been an ongoing or pervasive issue.

     9. In conclusion, I firmly believe that adequate social distancing and proper hygiene can

        be maintained at BCHOC under current conditions. I also believe that many of the

        detainees receive a level of medical care that they have not, and likely would not,

        receive outside BCHOC. We have had many inmates and detainees learn of a

        medical issue for the first time while under our care as a result of our thoroughness.




SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS NINTH DAY OF
APRIL, 2020.

                                                   /s/ Nelly Floriano

                                              3
Case 1:20-cv-10617-WGY Document 83-2 Filed 04/14/20 Page 4 of 4



                                   Nelly Floriano
                                   Nursing Supervisor, ICE Units




                               4
